  Case 21-03489      Doc 37    Filed 06/21/21 Entered 06/21/21 11:22:01          Desc Main
                                 Document     Page 1 of 1



                                CUTLER & ASSOCIATES, LTD.
                                 ATTORNEYS AT LAW
                                     4131 Main St.
                                SKOKIE, ILLINOIS 60076
                                        ______
                               TELEPHONE (847) 673-8600
                                    FAX (847) 673-8636




June 21, 2021


                            Notice of withdrawal of claim # 42-1

Bankruptcy Case No. # 21-03489 Jesus Munoz and Marisol Munoz




Dear Bankruptcy Court Clerk,


Please accept this letter as our formal withdrawal for the claim our office filed on June 7,
2021 Proof of Claim: #42-1, for Fedloan as our claim is a duplicate.




                                                          Sincerely,

                                                          /s/ David H. Cutler
                                                          Attorney at Law
                                                          Cutler & Associates, Ltd.
                                                          4131 Main St.
                                                          Skokie, IL 60076
                                                          Phone: 847-673-8600
                                                          Fax: 847-673-8636
                                                          Email: cutlerfilings@gmail.com
